DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 states "detent balls" and “detents” in paragraphs 5 and 6 of claim 9.  It is unclear if the limitation is a double inclusion or if the limitation "detent balls" and “detents” referenced in paragraph 5 is different to the limitation "detent balls" and “detents” referenced in paragraph 6.  For purpose of examination, examiner interprets "detent balls" and “detents” in paragraph 6 as the same as "detent balls" and “detents” in claim 5.
Claims 10-12 are rejected due to being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Beer (2014/0338504), Huifu (2013/0008677), and Bennet (2006/0248988).
Regarding Claim 1, a tool (Ref. 100, Fig. 1A, [0020]) comprising: 
a housing assembly (Ref. 102&114, Fig. 1A, [0020]);  
5a driver assembly (Ref. 104, Fig. 1A, [0020]) coupled to the housing assembly and adapted to drive a work piece [0001], the driver assembly includes a base portion (See annotated Fig. 1A below) and a head portion (See annotated Fig. 1A below).
Beer fails to explicitly teach the head portion indexably and releasably coupled to the base portion and wherein one of the head or base portions includes tabs and corresponding grooves.  Huifu teaches a powered ratchet wrench and can be considered analogous art because it is within the same field of endeavor.  Huifu teaches the concept of a head portion (Ref. 200, Fig. 1, [0037]) indexably and releasably coupled to the base portion (Abstract describes the head portions are designed to be removably connection to the base portion), wherein one of the head and base portions includes tabs (Ref. 332, Fig. 11, [0055]) and the other of the head and base portions includes corresponding grooves (Ref. 510&520, Fig. 6, [0055]) adapted to respectively matingly receive the tabs ([0055] describes the lock tabs engage with grooves) after the head portion is rotated relative to the base portion to indexably and releasably couple the head portion to the base portion ([0055] describes both vertical and horizontal grooves to engage with the tabs after the head portion is rotated relative to the base portion).  Huifu teaches a benefit of the removable head is that various other heads with other bits can be attached (Fig. 2-5).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the head and base, as taught by Beer, with a rotatably detachable head from the base, as taught by Huifu, because it would allow more functionality of the tool by allowing different bit heads to be attached and used with the same base. 
Beer in view of Huifu teaches the base and head can include one or more detent structures ([0029]) but fails to explicitly teach detent balls biased axially by biasing members with corresponding axial detents.  Bennet teaches a tool with ball detents biased axially to engage axial detents when rotated a certain amount and can be considered analogous art because it is reasonably pertinent to the problem faced by the inventor to indicate proper rotation of the body to the head to ensure a rotational position.  Bennet teaches detent balls (Ref. 40, Fig. 2A, [0027]) biased axially by respective biasing members (Fig. 6) and the other of the head and base portions includes corresponding axial detents (Ref. 32, 34, and 36, Fig. 2B, [0027]]) adapted to respectively engage the detent balls ([0027]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the detent structures, as taught by Beer in view of Huifu, with the detent balls biased axially by respective biasing members and axial detents, as taught by Bennet, to better indicate the head is in the desired position after rotation.

    PNG
    media_image1.png
    232
    528
    media_image1.png
    Greyscale


Regarding Claim 2, Beer in view of Huifu and Bennet teaches the limitations of claim 1, as described above, and further teaches wherein the housing assembly encloses one or more of a motor (Ref. 220, Fig. 2, [0021]), a switch assembly (Ref. 322, Fig. 3A, [0022]), and a status indicator (Ref. 332, Fig. 3B, [0020 & 0023]).

Regarding Claim 3, Beer in view of Huifu and Bennet teaches the limitations of claim 1, as described above, and Beer further teaches wherein the tool is a motorized ratchet tool (Fig. 1A, [0020])

Regarding Claim 5, Beer in view of Huifu and Bennet teaches the limitations of claim 1, as described above, and Huifu further teaches wherein the grooves are formed along the base portion (Fig. 8, Ref. 510&520, [0049]) in an axial direction and a circumferential direction (Fig. 8). 

Regarding Claim 7, Beer in view of Huifu and Bennet teaches the limitations of claim 1, as described above, and Beer further teaches wherein the housing assembly includes a clamshell housing (Ref. 116 & 118, Fig. 1B, [0020]) having a first clamshell housing portion (Ref. 116, Fig. 1B, [0020]) coupled to a second clamshell housing portion (Ref. 118, Fig. 1B, [0020]) around the base portion (Fig. 2, [0021]).  

Regarding Claim 8, Beer in view of Huifu and Bennet teaches the limitations of claim 7, as described above, and Beer further teaches a motor assembly (Ref. 220, [0021 & 0029]) coupled to the driver assembly 10and enclosed within the clamshell housing (Fig. 2, [0020]).  

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Beer in view of Huifu and Bennet as applied to claims 1-3, 5, and 7-8 above, and further in view of Murray (4,600,277).
Regarding Claim 4, Beer in view of Huifu and Bennet teaches the limitations of claim 1, as described above, and Huifu further teaches wherein the tabs (Ref. 333, Fig. 11, [0055]) extend from the head portion (Fig. 11) in a radial direction.  Huifu fails to explicitly teach the tabs extending outwardly from the head portion.  Murray teaches a bayonet connector and can be considered analogous art because is reasonably pertinent to the problem faced by the inventor to connect two housings together with rotation and tabs.  Murray teaches the concept of wherein the tabs (Ref. 74, [Col. 5, Line 23-24]) outwardly from the head portion in a radial direction (Fig. 2).  Therefore, it would have been obvious to one of ordinary skill in the art would to modify the tabs, as taught by Beer in view of Huifu and Bennet, to extend outwardly from the head portion, as taught by Murray, by reversal of parts (MPEP 2144.04 VI A).

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Beer (2014/0338504), Huifu (2013/0008677), and Bennet (2006/0248988).
Regarding Claim 9, Beer teaches a driver assembly (Ref. 104, Fig. 1A, [0020]) of a motorized ratchet tool (Ref. 100, Fig. 1A, [0020]) adapted to drive a work piece, comprising:
a base portion (See annotated Fig. 1A below); 
a head portion (See annotated Fig. 1A below).
Beer fails to explicitly teach the head portion indexably and releasably coupled to the base portion and wherein one of the head or base portions includes tabs and corresponding grooves.  Huifu teaches a powered ratchet wrench and can be considered analogous art because it is within the same field of endeavor.  Huifu teaches the concept of a head portion (Ref. 200, Fig. 1, [0037]) indexably and releasably coupled to the base portion (Abstract describes the head portions are designed to be removably connection to the base portion), wherein one of the head and base portions includes tabs (Ref. 332, Fig. 11, [0055]) and the other of the head and base portions includes corresponding grooves (Ref. 510&520, Fig. 6, [0055]) adapted to respectively matingly receive the tabs ([0055] describes the lock tabs engage with grooves) after the head portion is rotated relative to the base portion.  Huifu teaches a benefit of the removable head is that various other heads with other bits can be attached (Fig. 2-5).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the head and base, as taught by Beer, with a rotatably detachable head from the base, as taught by Huifu, because it would allow more functionality of the tool by allowing different bit heads to be attached and used with the same base.
Beer in view of Huifu teaches the base and head can include one or more detent structures ([0029]) but fails to explicitly teach the detent balls biased outwardly and axially by biasing members and corresponding detents.  Bennet teaches a tool with ball detents biased axially to engage axial detents when rotated a certain amount and can be considered analogous art because it is reasonably pertinent to the problem faced by the inventor to indicate proper rotation of the body to the head to ensure a rotational position.  Bennet teaches wherein one of the head and base portions includes detent balls (Ref. 40, Fig. 2A, [0027]) biased outwardly by respective biasing members (Fig. 6)  and the other of the head and base portions includes corresponding detents (Ref. 32, 34, and 36, Fig. 2B, [0027]]) adapted to respectively receive the detent balls after the head portion is rotated relative to the base portion (Fig 2a&2b, [0027] describes the rotation of the upper and lower parts of the housing to engage the detent ball into the corresponding detents); and 
detent balls (Ref. 40, Fig. 2A, [0027]) biased axially by respective biasing members (Fig. 6) and the other of the head and base portions includes corresponding axial detents (Ref. 32, 34, and 36, Fig. 2B, [0027]]) adapted to respectively engage the detent balls ([0027]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the detent structures, as taught by Beer in view of Huifu, with the detent balls biased axially by respective biasing members and axial detents, as taught by Bennet, to better indicate the head is in the desired position after rotation.

    PNG
    media_image1.png
    232
    528
    media_image1.png
    Greyscale

Regarding Claim 10, Beer in view of Huifu and Bennet teaches the limitations of claim 9, as described above, and Beer further teaches , wherein the base portion is adapted to couple to a clamshell housing (Ref. 116 & 118, Fig. 1B, [0020]) having first (Ref. 116, Fig. 1B, [0020]) and second clamshell housing portions (Ref. 118, Fig. 1B, [0020]).  

Regarding Claim 11, Beer in view of Huifu and Bennet teaches the limitations of claim 10, as described above, and Beer further teaches wherein a radial flange (Ref. 538, Fig. 5, [0032]), a T-shaped protrusion (Ref. 540, Fig. 5, [0032]) and a screw boss (Ref. 542, Fig. 5, [0032]) extend inwardly from the first clamshell housing portion (Fig. 5).

Regarding Claim 12, Beer in view of Huifu and Bennet teaches the limitations of claim 11, as described above, and Beer further teaches wherein the base portion includes a radial flange slot (Ref. 438, Fig. 4C, [0032]), a T-shaped aperture (Ref. 440, Fig. 4A-C, [0032]), and a concave channel (Ref. 442, Fig. 4B-4C) adapted receive the radial flange (Ref. 538, Fig. 5, [0032]), the T-shaped protrusion (Ref. 540, Fig. 5, [0032]), and the screw boss (Ref. 542, Fig. 5, [0032]), respectively.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Beer (2014/0338504), Huifu (2013/0008677), and Bennet (2006/0248988).
Regarding Claim 13, Beer teaches a method of indexably coupling a driver assembly (Ref. 104, Fig. 1A, [0020]) of a tool, comprising: a head portion of the driver assembly (See annotated Fig. 1A below) and a base portion of the driver assembly (See annotated Fig. 1A below).  
Beer fails to explicitly teach aligning tabs disposed on one of a head portion and a base portion with respectively corresponding grooves.  Huifu teaches a powered ratchet wrench and can be considered analogous art because it is within the same field of endeavor.  Huifu teaches aligning tabs (Ref. 332, Fig. 11, [0055]) disposed on one of a head portion of the driver assembly (Fig. 11) and a base portion of the driver assembly with respectively corresponding grooves (Ref. 510&520, Fig. 6, [0055]) formed in the other of the head portion and the base portion (Fig. 6&11); rotating the head portion relative to the base portion to cause the grooves to receive the tabs ([0055], Fig. 6&11 shows the tabs and grooves having a bayonet style connector to attach the head to the base portion). Huifu teaches a benefit of the removable head is that various other heads with other bits can be attached (Fig. 2-5).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the head and base, as taught by Beer, with a rotatably detachable head from the base, as taught by Huifu, because it would allow more functionality of the tool by allowing different bit heads to be attached and used with the same base.
Beer in view of Huifu teaches the base and head can include one or more detent structures ([0029]) but fails to explicitly teach axially aligning detent balls disposed on one of the head portion and the base portion with respective corresponding detents axially disposed on the other of the head portion and the base portion.  Bennet teaches a tool with ball detents biased axially to engage axial detents when rotated a certain amount and can be considered analogous art because it is reasonably pertinent to the problem faced by the inventor to indicate proper rotation of the body to the head to ensure a rotational position.  Bennet teaches axially aligning detent balls (Ref. 40, Fig. 2A, [0027]) disposed on one of the head portion (Fig. 6) and the base portion with respective corresponding detents axial detents (Ref. 32, 34, and 36, Fig. 2B, [0027]]) axially disposed on the other of the head portion and the base portion ([0027]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the detent structures, as taught by Beer in view of Huifu, to axially align the ball detents and corresponding detents, as taught by Bennet, to better indicate the head is in the desired position after rotation.

    PNG
    media_image1.png
    232
    528
    media_image1.png
    Greyscale

Regarding Claim 14,  Beer in view of Huifu and Bennet teaches the limitations of claim 13, as described above, and Huifu further teaches wherein the head portion is an interchangeable head portion (Fig. 2-5 teaches a removable head is that various other heads with other bits can be attached, [Abstract] describes the head portions are designed to be removably connection to the base portion).  

Response to Arguments
Applicant’s arguments with respect to claims 1, 9, and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Holmin (5,577,425), Dressen (2002/0020539), Davidson (2006/0065080), and Pusateri (7,331,404) teach tools with ball detents and can be considered analogous art because it is within the same field of endeavor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723